Citation Nr: 1640148	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  13-15 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an initial compensable rating for service-connected right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision dated in September 2015 the Board reopened the claim of service connection for bilateral hearing loss; denied service connection for hypertension; and remanded the issue of service connection for bilateral hearing loss for further development.

In October 2015, the Veteran appealed the Board's September 2015 decision to the United States Court of Appeals for Veterans' Claims (Court).  In March 2016, the parties filed a Joint Motion for Partial Remand; and in an Order dated in April 2016 the Court granted the parties' Joint Motion; vacated that part of the Board's September 2015 decision that denied service connection for hypertension; and remanded the matter to the Board for further action.

In a rating decision dated in March 2016, the RO granted service connection for right ear hearing loss; so that issue is no longer on appeal.

In June 2016, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) for the hypertension claim, which was provided in August 2016.  In light of the decision below, the Veteran is not prejudiced by an adjudication of the hypertension claim prior to receiving a copy of the opinion.  

Additionally, the opinion is not pertinent to the left ear hearing loss claim; thus, a remand for initial RO consideration is not necessary.  See 38 C.F.R. § 20.1304(c).



FINDINGS OF FACT

1.  The Veteran does not have left ear hearing loss for VA compensation purposes.

2.  The Veteran's hypertension began during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for hypertension are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.  


Facts and Analysis

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Hearing Loss, Left Ear

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service treatment records contain the audiometer test findings from a March 1977 enlistment examination, a July 1979 annual physical, and an August 1980 separation examination.  None of the reports reflect left ear hearing loss.  As noted in the September 2015 Board remand, at the separation examination, the Veteran checked "yes" for ears, nose, and throat trouble as his ears would pop.

Post-service testing in December 2009 found left ear thresholds of 15 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, with a speech recognition score of 94 percent (see December 2009 VA audiology examination report); and testing on VA examination in January 2016 found hearing thresholds of 10, 10, 10, 20, and 25 at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, with a speech recognition score of 100 percent.  

According to a January 2016 VA examiner, it is it is as least as likely as not that the Veteran's auditory acuity was impacted by his military service.  However, unlike his right ear, the Veteran's left ear hearing capacity does not rise to the level of "disability" for VA compensation purposes; that is, there is no left ear auditory threshold of 26 or higher, or left ear speech recognition score of less than 94 percent.  Treatment records prior to the claim also reflect left ear hearing that did not meet the criteria for hearing impairment under 38 C.F.R. § 3.385.

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  See also 38 C.F.R. § 3.303(a) (providing that service connection means that the facts, shown by evidence, establish that a particular injury or disease "resulting in disability" was incurred coincident with service).  Here, the preponderance of the evidence is against the showing of the current disability of left ear hearing loss.  In the absence of a current disability, service connection for left ear hearing loss is not warranted and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension 

In addition to the foregoing, the Veteran seeks service connection for hypertension.  Service treatment records dating from 1979 contain numerous records of elevated blood pressure (see, e.g., December 1979 record "grounded secondary to high blood pressure), and post-service medical records show diagnosis of and treatment for essential hypertension.  See, e.g., VA treatment record dated December 18, 2013, advising "hypertension- poorly controlled."  The question then is whether there is a link between the two.

On VA examination in October 2012, the examiner averred that the Veteran's hypertension was less likely related to service; however, the opinion was based on the erroneous premise that the Veteran had not been diagnosed with hypertension by the year 1996.  See, e.g., private medical records dated in February 1995, advising "formerly evaluated in 1990 and was under treatment for hypertension."  Consequently, in June 2016 the Board referred the matter for an expert medical opinion, and in August 2016 a VHA expert averred that the Veteran's documented blood pressure readings "met criteria for stage 1 hypertension during his service years" on more than one occasion.  See August 2016 expert medical opinion.

The Board finds this opinion, which was provided after review of all of the evidence and supported by citation to multiple learned treatises, to be persuasive, and thus probative to the nexus element of the claim.  Additionally, this adequate opinion satisfies the concerns of the March 2016 Joint Motion.  The Board accordingly finds that the preponderance of the evidence favors the claim and service connection for hypertension is warranted.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for hypertension is granted.


REMAND

After the Veteran was granted service connection for right ear hearing loss in the March 2016 rating decision, in addition to continuing to appeal the left ear issue, he submitted a notice of disagreement (NOD) with the zero percent rating for right ear hearing loss.  The NOD was timely submitted on the proper standard VA form.  As a statement of the case (SOC) has not yet been issued for this claim, the Board finds it necessary to remand the claim for issuance of a SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this issue is REMANDED for the following action:

Issue a SOC for the issue of entitlement to an initial compensable rating for service-connected right ear hearing loss.  If the Veteran perfects an appeal, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112. 




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


